Exhibit 10.2

 

OMNIBUS AMENDMENT AND TERMINATION AGREEMENT

FOR THE NEW YORK REIT, INC.

SECOND AMENDED AND RESTATED
2014 ADVISOR MULTI-YEAR OUTPERFORMANCE AGREEMENT

 

This OMNIBUS AMENDMENT AND TERMINATION AGREEMENT FOR THE NEW YORK REIT, INC.
SECOND AMENDED AND RESTATED 2014 ADVISOR MULTI-YEAR OUTPERFORMANCE AGREEMENT,
dated as of May 25, 2016 (this “Agreement”), is entered into by and among New
York REIT, Inc. (the “Company”), New York Recovery Operating Partnership, L.P.
(the “Partnership”), New York Recovery Advisors, LLC (the “Advisor”) and each of
the persons whose names are set forth on Schedule A hereto (the “Transferees”).

 

WHEREAS, the Company, the Partnership and the Advisor are party to that certain
New York REIT, Inc. Second Amended and Restated 2014 Advisor Multi-Year
Outperformance Agreement, effective as of August 5, 2015 (as amended, modified
or supplemented, the “OPP Agreement”) (capitalized terms used but not defined
herein will have the respective meanings set forth for them in the OPP
Agreement);

 

WHEREAS, the Company previously issued to the Advisor the Award LTIP Units under
the OPP Agreement and the Advisor previously distributed a portion of such Award
LTIP Units to certain of the Transferees;

 

WHEREAS, the Award LTIP Units are governed by (i) the OPP Agreement and
(ii) that certain Fourth Amended and Restated Agreement of Limited Partnership
of the Partnership, dated as of April 15, 2014 (as amended, modified or
supplemented, the “Partnership LPA”);

 

WHEREAS, in addition to the Award LTIP Units, (i) the Company previously issued
to the Advisor and/or the Transferees OP Units and (ii) the Advisor previously
distributed the OP Units issued to the Advisor to certain of the Transferees;

 

WHEREAS, the OP Units are governed by the Partnership LPA;

 

WHEREAS, in accordance with the Partnership LPA, certain of the Transferees
previously (i) received shares of common stock, par value $0.01 per share of the
Company (the “Company Stock”) in respect of the redemption of certain of their
OP Units and (ii) submitted a redemption request to the Partnership on May 13,
2016 (the “Redemption Request”), in respect of their respective OP Units not
previously redeemed (the OP Units subject to such redemption request, the
“Redeemed OP Units”);

 

WHEREAS, the Company previously issued to certain Transferees shares of
restricted Company Stock, with the number of shares that remain unvested as of
the date hereof set forth opposite such Transferees’ names on Schedule A (such
unvested shares, the “Unvested Stock”);

 

WHEREAS, as of the date hereof, each Transferee owns the number of Award LTIP
Units, OP Units (excluding Redeemed OP Units), Redeemed OP Units and shares of
Unvested Stock set forth opposite such Transferee’s name on Schedule A;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Company and the Partnership have entered into that certain Master
Combination Agreement, dated as of the date hereof, by and among JBG
Properties, Inc. (“Jaguar”), JBG/Operating Partners, L.P. and their affiliates
that are parties thereto (the “Combination Agreement”);

 

WHEREAS, the consummation of the transactions contemplated by the Combination
Agreement (the “Closing”) will constitute a “Change of Control” for purposes of
the OPP Agreement;

 

WHEREAS, in connection with the transactions contemplated by the Combination
Agreement, the Company, the Partnership (acting through the Committee) and the
Advisor desire to amend the OPP Agreement and subsequently terminate the OPP
Agreement, in each case, in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree to the following:

 

1.             Effective as of immediately prior to, but subject to, the
Closing:

 

a.           (i) All Award LTIP Units (whether currently held by the Advisor or
a Transferee) that have been earned based on performance through the Closing in
accordance with Sections 3 and 4(c) of the OPP Agreement and that are
outstanding as of immediately prior to the Closing and (ii) 2,925,810 of the
remaining Award LTIP Units that are outstanding as of immediately prior to the
Closing shall automatically become earned and fully vested as of the Closing
(collectively, the “Earned LTIP Units”).

 

b.           All Award LTIP Units not constituting Earned LTIP Units shall be
automatically cancelled, forfeited and null and void as of the Closing.

 

2.             Notwithstanding Section 3(f) of the OPP Agreement or Sections
8.04 and 13.02 of the Partnership LPA (except for the book-up in accordance with
Section 6.3(c) of Combination Agreement), subject to and effective immediately
prior to the Closing (but conditioned thereon) and without any action on the
part of the Company, the Partnership, the Advisor, the Transferees or any other
person:

 

a.     (i) the Earned LTIP Units shall automatically convert into OP Units and
(ii) immediately thereafter and on the same day as such conversion (and also
immediately prior to the Closing, such OP Units shall be redeemed by the
Partnership, and, in consideration therefor, the Partnership shall deliver to
(A) the Advisor 2,925,810 shares of Company Stock (such shares, the “Advisor
Consideration”) and (B) each Transferee a number of shares of Company Stock
equal to the number set forth opposite such Transferee’s name on Schedule A (the
“Transferee Consideration” and together with the Advisor Consideration, the “OPP
Consideration”); and

 

b.     the OP Units not constituting Redeemed OP Units shall be redeemed by the
Partnership, and, in consideration therefor, the Partnership deliver to each
Transferee a number of shares of Company Stock equal to the number set forth
opposite such Transferee’s name on Schedule A.

 

2

--------------------------------------------------------------------------------


 

The parties agree that the steps pursuant to this Section 2 shall be deemed to
be taken in the following order: (i) the Award LTIP Units being earned in
accordance with Section 1(a)(ii); (ii) the vesting of the Earned LTIP Units;
(iii) the book-up in accordance with Section 6.3(c) of the Combination
Agreement, (iv) conversion of Earned LTIP Units into OP Units; (v) the
redemption of the OP Units for Company Stock in accordance with Section 2(b);
and (vi) the Closing.

 

3.             The Partnership shall redeem the Redeemed OP Units in
consideration for Company Stock in accordance with the terms of the Partnership
LPA and the Redemption Request; provided, that the delivery of the shares of
Company Stock in respect of such Redeemed OP Units shall be made no later than
the Closing.

 

4.             The number of shares of Company Stock to be delivered to the
Advisor or a Transferee in respect of the OPP consideration or as contemplated
by Section 2(b) shall be appropriately adjusted in the event of any stock
dividend, stock split, combination or other similar recapitalization affecting
the Company Stock prior to the Closing.

 

5.             The Company and the Partnership each hereby acknowledge and agree
that (i) all distributions to which the Advisor or a Transferee are entitled in
respect of Award LTIP Units, OP Units, Redeemed OP Units or Unvested Stock
(collectively, the “Equity”) shall be made monthly and (ii) from and after the
conversion or redemption of the Equity, all distributions in respect of the
shares of Company Stock delivered in exchange for such Equity shall be made at
the same time and manner as the distributions made to all other shares of
Company Stock.

 

6.             The Company and the Partnership shall each use their respective
commercially reasonable efforts to ensure that all of the shares of Company
Stock held by the Advisor or a Transferee as of the date hereof and, when
issued, any shares of Company Stock acquired pursuant to the terms of this
Agreement (including, without limitation, the OPP Consideration, the Unvested
Stock and the shares of Company Stock issued in respect of the Redeemed OP Units
and the OP Units) can be freely resold and transferred by the Transferees and
the Advisor pursuant to an effective registration statement (the “Registration
Statement”) and without any restrictions or limitations as soon as practicable,
and in any event within 30 days of mailing of the proxy statement mailed to the
shareholders of the Company in connection with the Combination Agreement.

 

7.             Each of the Advisor and each Transferee acknowledges and agrees
that, except as otherwise expressly provided herein, from and after the Closing
neither the Advisor nor any Transferee will have any rights to, or otherwise in
respect of, any Award LTIP Units or otherwise under the OPP Agreement,
including, without limitation, no right to earn or otherwise receive any
additional Award LTIP Units or other amounts pursuant to the OPP Agreement or to
convert any Award LTIP Units (including Earned LTIP Units) into OP Units.

 

8.             Effective as of the date hereof, this Agreement amends and is
hereby incorporated in and forms a part of the OPP Agreement, and, except as
amended hereby, all terms and provisions of the OPP Agreement shall be
unmodified and remain in full force and effect.  Prior to the Closing or, if
earlier, the termination of the Combination Agreement in accordance with its
terms prior to the Closing, the OPP Agreement shall not be further amended or
modified, and this Agreement

 

3

--------------------------------------------------------------------------------


 

shall not be rescinded, amended or otherwise modified, unless such amendment or
modification is in writing and signed by the parties hereto.

 

9.             Each of the parties hereby acknowledges and agrees that,
effective as of the Closing, the OPP Agreement shall be terminated and of no
further force or effect; provided, that the termination of the OPP Agreement
shall have no effect on the rights of the Transferees or the Advisor with
respect to the matters set forth herein.  The Advisor represents and warrants to
the Company and the Partnership that no individual other than the Transferees
(and, if applicable, any spouse or beneficiary of any Transferee) has any right
in respect of Award LTIP Units.

 

10.          The Advisor and/or the Transferees, as the case may be, shall be
solely responsible for all federal, state, local or foreign taxes or any taxes
under the Federal Insurance Contributions Act with respect to any payments made
hereunder.  Notwithstanding anything to the contrary in this Agreement, any
party providing payment under this Agreement shall, to the extent permitted by
law, be entitled to deduct and withhold from any amounts otherwise payable in
connection with this Agreement such amounts as are required to be deducted and
withheld under the Code or any provision of applicable law.

 

11.          This Agreement supersedes all prior agreements between the parties
with respect to the subject matter thereof and constitutes a complete and
exclusive statement of the terms of the agreement between the parties with
respect to the subject matter thereof.

 

12.          This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each one of which shall be deemed
an original and all of which together shall constitute one and the same
Agreement.

 

13.          This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with, the Law of the State of New York, not
taking into account any rules of conflicts of laws that would cause the
application of the laws of any other jurisdiction.

 

14.          If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

 

15.          Except as expressly provided herein, this Agreement shall
automatically terminate and be of no further force and effect if the Combination
Agreement terminates prior to the Closing.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

 

NEW YORK REIT, INC.

 

 

 

 

 

By:

/s/ Michael A. Happel

 

 

Name: Michael A. Happel

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P.

 

 

 

By: New York REIT, Inc., its general partner

 

 

 

 

 

 

By:

/s/ Michael A. Happel

 

 

 

Name: Michael A. Happel

 

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

NEW YORK RECOVERY ADVISORS, LLC

 

 

 

 

 

 

By:

/s/ Michael A. Happel

 

 

 

Name: Michael A. Happel

 

 

 

Title: Chief Executive Officer and President

 

--------------------------------------------------------------------------------


 

 

TRANSFEREES:

 

 

 

 

 

By:

/s/ Nicholas S. Schorsch

 

 

Name: Nicholas S. Schorsch

 

 

 

 

 

 

 

By:

/s/ Shelley D. Schorsch

 

 

Name: Shelley D. Schorsch

 

 

 

 

 

 

 

By:

/s/ William M. Kahane

 

 

Name: William M. Kahane

 

 

 

 

 

 

 

By:

/s/ Peter M. Budko

 

 

Name: Peter M. Budko

 

 

 

 

 

 

 

By:

/s/ Edward M. Weil, Jr.

 

 

Name: Edward M. Weil, Jr.

 

 

 

 

 

 

 

By:

/s/ Brian S. Block

 

 

Name: Brian S. Block

 

 

 

 

 

 

 

By:

/s/ Michael A. Happel

 

 

Name: Michael A. Happel

 

 

 

 

 

 

 

By:

/s/ Nicholas Radesca

 

 

Name: Nicholas Radesca

 

 

 

 

 

 

 

By:

/s/ Jesse C. Galloway

 

 

Name: Jesse C. Galloway

 

--------------------------------------------------------------------------------


 

 

TRANSFEREES (cont’d):

 

 

 

 

 

By:

/s/ Louisa Quarto

 

 

Name: Louisa Quarto

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------